Case 7:20-mj-02661-UA Document 36 Filed 07/29/21 Page 1 of 1

DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS

United States District Court
Southern District of New York

20-2661 ate 7-26-2021

Mag. Dict. No.
USAO No.

The Government respectfully requests the Court to dismiss without prejudice the

wv Complaint Removai Proceedings in

United States v, Eric Freudenberg

3-9-2020

The Complaint/Rule 40 Affidavit was filed on

¥ US. Marshals please withdraw warrant

(Yin wk I

ASSISTANT UNITED STATES ATTORNEY
(handwritten or digital signature)

Marcia S. Cohen

(print name if signature handwritten}
5O ORDERED:

Date: 7 fa 4 Dog!

OUeate Po ©. ft Ca. £ » os

UNITED STATES MAGISE RATE JUDGE

 

Distribution: Court; U.S. Marshals; Pretrial Services; AUSA 2020.07.13

 
